Walker, J. This was an action of debt instituted in the court below, on two promissory notes. They were executed by plaintiff in error, payable to his own order, and were indorsed by him to defendant in error. It is urged, as a ground of reversal, that the notes never became valid and binding negotiable instruments, under our statute, for the want of a payee, and that their subsequent indorsement by the maker, gave to them no vitality or legal effect as promissory notes. In the case of Wilder v. De Wolf, 24 Ill. 191, this court held, that whilst such K a note is inoperative until it is negotiated, yet, when the maker indorses and delivers it, that it then becomes fully invested with all the attributes of such an instrument, and subject to all of its incidents.” This precise question was before the court, and was then decided. This action is against the maker, and he became liable, as such, the moment he indorsed and delivered these notes. By that simple act, he became both maker and indorser, and liable to respond to all the liabilities of either. The other objections urged upon the trial have been examined with care, and are regarded as possessing no force.' Upon this entire record, no error is perceived, and the judgment of the court below is therefore affirmed. Judgment affirmed.